       Case 1:21-cv-00535-MAD-CFH Document 9 Filed 05/28/21 Page 1 of 2




                                        STATE OF NEW YORK
                                  OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                                           DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                               LITIGATION BUREAU


                                      Writer’s Direct: (518) 776-2599
                                  Writer’s Email: Brian.Matula@ag.ny.gov

                                               May 28, 2021

Hon. Christian F. Hummel
U.S. District Court – Northern District of New York
James T. Foley U.S. Courthouse
445 Broadway
Albany, New York 12207

       Re:      NYSCOPBA et al. v. Cuomo et al.
                1:21-cv-535 (MAD / CFH)

Dear Judge Hummel,

        Please accept this letter as a limited appearance on behalf of the defendants for the
purpose of seeking an extension of forty-five (45) days of the Answer deadline, to July 15, 2021.
Plaintiffs’ attorneys have consented to this request. The additional time is being requested so that
this Office can sufficiently evaluate potential representational issues, and to investigate the
allegations in the Complaint.

       The defendants’ deadline to answer or move is currently June 1, 2021. We request that
defendants be permitted to submit their Answer or request for permission to move by July 15,
2021. There have been no other requests for extensions in this case.

       We appreciate the Court’s attention to this matter.

                                                           Respectfully yours,

                                                           s/Brian W. Matula
                                                           Brian W. Matula
                                                           Assistant Attorney General
                                                           Bar Roll No.: 511717




                   THE CAPITOL, ALBANY, NY 12224-0341 ● PHONE (518) 776-2300 ● WWW.AG.NY.GOV
      Case 1:21-cv-00535-MAD-CFH Document 9 Filed 05/28/21 Page 2 of 2




cc:   Emily G. Hannigan, Esq. (VIA ECF)
      Gregory T. Myers, Esq. (VIA ECF)
      LIPPES MATHIAS WEXLER FRIEDMAN LLP
      Counsel for Plaintiffs
      54 State Street – Suite 1001
      Albany, New York 12207
